DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 16 August 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 August 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air pressurization system except in claims 5 and 6 and vapor cycle refrigeration system except in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of air pressurization system, the corresponding structure is found to be a bleed air source (e.g. main turbine engine), load compressor, or cabin air compressors.  In the case of vapor cycle refrigeration systems, the corresponding structure is found to be evaporator and condenser fluidically coupled through pressurized refrigeration lines.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “about” the values claimed must be to meet or fail to meet the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bewley (GB 1459400: cited by Applicant).
Regarding claim 1, Bewley shows a system, comprising: 
an air pressurization system (APS) configured to supply pressurized supply air to an environmental control system (ECS) (see at least turbine engine #2 supplying bleed air #1); 
the ECS, comprising: 
a primary heat exchanger (PHX) configured to cool the supply air using environmental air (see at least heat exchanger #3; page 2, lines 30-47); 
an air-driven turbine downstream of the PHX and configured to power a vapor cycle refrigeration system (VCRS) using the supply air (see at least turbine #4; page 2, lines 13-26); and 
the VCRS downstream of the turbine and configured to cool the supply air to generate cabin air (see at least page 2, lines 13-30).
Regarding claim 3, Bewley further shows wherein the VCRS comprises: 
an evaporator configured to receive the supply air from the turbine and cool the supply air using a refrigerant (see at least evaporator #10; page 2, lines 13-30); 
a condenser configured to cool the refrigerant using environmental air (see at least condenser #7; page 2, lines 30-47); and 
a vapor cycle compressor (VCC) configured to receive mechanical power from the turbine through a mechanical link and pump refrigerant in response to receiving the mechanical power (see at least page 2, lines 20-26).
Regarding claim 5, Bewley further shows wherein the APS comprises one or more cabin air compressors (see at least compressors #11/#13; also engine #2).

Regarding claim 9, Bewley further shows further comprising one or more fans configured to supply the environmental air to the PHX (see at least turbine #12; page 2, lines 20-26).
Regarding claim 10, Bewley further shows further comprising a ram air inlet configured to supply the environmental air to the PHX (see at least page 2, lines 30-47).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bewley (GB 1459400: cited by Applicant).
Regarding claim 13, Bewley shows a method comprising: 
supplying, by an air pressurization system (APS) of an aircraft, pressurized supply air to an environmental control system (ECS) (see at least turbine engine #2 supplying bleed air #1); 
cooling, by a primary heat exchanger (PHX) of the ECS, the supply air using environmental air (see at least heat exchanger #3; page 2, lines 30-47); 
powering, by an air-driven turbine downstream of the PHX using the supply air, a vapor cycle refrigeration system (VCRS) (see at least turbine #4; page 2, lines 13-26); and 
cooling, by the VCRS downstream of the turbine, the supply air to generate cabin air (see at least page 2, lines 13-30).
Regarding claim 16, Bewley further shows wherein cooling the supply air further comprises: 
receiving, by an evaporator, the supply air from the turbine and cool the supply air using a refrigerant (see at least evaporator #10; page 2, lines 13-30); 
cooling, by a condenser, the refrigerant using environmental air (see at least condenser #7; page 2, lines 30-47); 
receiving, by a vapor cycle compressor (VCC), mechanical power from the turbine through a mechanical link (see at least page 2, lines 20-26); and 
pumping, by the VCC and in response to receiving the mechanical power, the refrigerant (see at least page 2, lines 13-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 1 above, and further in view of Emerson et al. (US 5,151,022: cited by Applicant).
Regarding claim 2, Bewley does not disclose further comprising a catalytic converter upstream of the PHX and configured to remove hydrocarbon contaminants from the supply air.
Emerson et al. teaches another ECS further comprising a catalytic converter upstream of the PHX and configured to remove hydrocarbon contaminants from the supply air (see at least catalytic reactor #12 upstream of primary heat exchanger #44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with further comprising a catalytic converter upstream of the PHX and configured to remove hydrocarbon contaminants from the supply air, as taught by Emerson et al., to improve the system of Bewley by ensuring that the conditioned air supplied to the passenger compartment is purified of contaminants (see at least Emerson et al. column 1, lines 6-15).

Claim(s) 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 1 above, and further in view of Jonqueres (US 5,918,472: cited by Applicant).
Regarding claim 4, Bewley is silent regarding wherein the mechanical link comprises at least one of a sealed shaft or a hermetically-sealed contactless torque coupling.
Jonqueres teaches another ECS with a mechanical link, wherein the mechanical link comprises at least one of a sealed shaft or a hermetically-sealed contactless torque coupling (see at least column 5, lines 43-48: magnetic coupling provides hermetically-sealed contactless torque coupling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with wherein the mechanical link comprises at least one of a sealed shaft or a hermetically-sealed contactless torque coupling, as taught by Jonqueres, to improve the system of Bewley, by ensuring mechanical drive while also ensuring fluid independence of the fluid circuits (see at least Jonqueres column 5, lines 43-48). 
Regarding claim 7, Bawley does not disclose further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine.
Jonqueres teaches another ECS further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine (see at least Figures 1a-2b, valve #26 and associated line bypassing turbine #13b; column 4, lines 50-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ECS of Bawley with further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine, as taught by Jonqueres, to improve the system of Bawley by controlling the air temperature when full cooling is not required (see at least Jonqueres column 4, lines 50-57).   

Claim(s) 6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 1 above, and further in view of Claeys et al. (US 5,442,905: cited by Applicant).
Regarding claim 6, Bewley does not disclose wherein the APS comprises a load compressor driven by an auxiliary power unit (APU).
Claeys et al. teaches another ECS wherein the APS comprises a load compressor driven by an auxiliary power unit (APU) (see at least APU #16; column 2, lines 28-33; column 2, lines 42-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with wherein the APS comprises a load compressor driven by an auxiliary power unit (APU), as taught by Claeys et al., to improve the system of Bewley by allowing for air supply and power when the main engine(s) is/are shut down (see at least Claeys et al. column 2, lines 28-33).  
Regarding claim 11, Bawley further discloses further comprising a water separator configured to aspirate water using a portion of the supply air (see at least water separator #5; page 2, lines 31-47).
Bawley does not disclose that the water separator is downstream of the evaporator.
It is noted, however that there are only a finite number of locations available to one having ordinary skill in the art for providing a water separator associated with an ECS.  In this regard, it is noted that Claeys et al. teaches another ECS having a water separator, wherein the water separator is downstream of the evaporator (see at least water separator/filter #46 downstream of evaporator #52).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bawley with the water separator is downstream of the evaporator, as taught by Claeys et al., since such location is a suitable and known location for a water separator associated with an ECS (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of dehumidifying and filtering the air immediately upstream of the cabin, thus ensuring that dry, purified, conditioned air is supplied to the occupants of the cabin.  
Regarding claim 12, Bewley does not disclose further comprising a cabin recirculation line configured to supply cabin recirculation air to the VCRS.
Claeys et al. teaches another ECS further comprising a cabin recirculation line configured to supply cabin recirculation air to the VCRS (see at least recirculation fan #50 defining a recirculation path for the cabin air; see also column 3, line 30 through column 4, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with further comprising a cabin recirculation line configured to supply cabin recirculation air to the VCRS, as taught by Claeys et al., to improve the system of Bewley by allowing for conditioned air to be recycled to the cabin, thus reducing the energy required to maintain comfortable cabin conditions.  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 1 above, and further in view of Dooley et al. (US 10,501,191).
Regarding claims 7 and 8, Bewley does not disclose further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine; further comprising a controller configured to control the VCRS using the turbine bypass throttle valve. 
Dooley et al. teaches another ECS further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine (see at least Figure 7A/7B, bypass valve #730 and associated line for bypassing turbine #726); further comprising a controller configured to control the VCRS using the turbine bypass throttle valve (see at least column 8, lines 45-48: a controller is required to perform the adjustment for compressor speed control).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ECS of Bewley with further comprising a turbine bypass throttle valve and a turbine bypass line configured to bypass supply air around the turbine; further comprising a controller configured to control the VCRS using the turbine bypass throttle valve, as taught by Dooley et al., to improve the system of Bewley by allowing for improved reliability of the vapor compression refrigeration system (see at least Dooley et al. column 8, lines 45-48).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 13 above, and further in view of Claeys et al. (US 5,442,905: cited by Applicant) and “Bleed Air” Wikipedia: cited by Applicant.
Regarding claims 14 and 15, Bewley is silent regarding wherein the aircraft is at grounded conditions, wherein a temperature of the pressurized supply air is greater than about 200°F, and wherein a pressure of the pressurized supply air is greater than about 10 psig; wherein the aircraft is at greater than about 30,000 feet elevation, and wherein a pressure of the pressurized supply air is greater than about 3 psig above a pressure of the cabin air.
However, it was known in the art for an aircraft to make use of bleed air in both grounded conditions and when the aircraft is at greater than about 30,000 feet elevation, as evidenced by Claeys et al., which teaches another aircraft ECS using bleed air in both flight and ground modes (see at least column 2, lines 28-33; column 2, lines 42-49: Examiner notes that flight mode of aircraft of the type disclosed is commonly above 30,000 feet).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with wherein the aircraft is at grounded conditions and wherein the aircraft is at greater than about 30,000 feet elevation, since, as evidenced by Claeys et al, such provision was known in the art and would provide the predictable benefit of allowing for operation of the ECS with bleed air regardless of elevation (see at least Claeys et al. column 2, lines 28-33; column 2, lines 42-49).
Further, temperature and pressure of bleed air is a results effective variable, as evidenced by “Bleed Air” (see first paragraphs and “Uses”: high temperature and pressure provide a potent source of power that must be reduced for some applications).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bewley with wherein a temperature of the pressurized supply air is greater than about 200°F, and wherein a pressure of the pressurized supply air is greater than about 10 psig and wherein a pressure of the pressurized supply air is greater than about 3 psig above a pressure of the cabin air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewley as applied to claim 13 above, and further in view of Emerson et al. (US 5,151,022: cited by Applicant).
Regarding claim 17, Bewley does not disclose further comprising removing, by a catalytic converter upstream of the PHX, hydrocarbon contaminants from the supply air.
Emerson et al. teaches another ECS/method further comprising removing, by a catalytic converter upstream of the PHX, hydrocarbon contaminants from the supply air (see at least catalytic reactor #12 upstream of primary heat exchanger #44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Bewley with further comprising removing, by a catalytic converter upstream of the PHX, hydrocarbon contaminants from the supply air, as taught by Emerson et al., to improve the system of Bewley by ensuring that the conditioned air supplied to the passenger compartment is purified of contaminants (see at least Emerson et al. column 1, lines 6-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763